DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a CIP of Application No. 16/785,361, which is now U.S. Patent No. 11,173,345, which is a continuation of Application No. 15/916,235, which is now U.S. Patent No. 10,071,289.
A Request for Consideration of an Information Disclosure Statement filed after payment of the issue fee under the QPIDS Program was filed by the applicant on    February 25, 2022.

Drawings
The replacement drawings were received on September 30, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 22, 2020 and February 25, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance.  The underwater propulsion device as claimed is not shown or suggested in the prior art because of the use of a device that includes a removable bar which connects a pair of rigid sleeves for fitting around the lower legs of a user, where said bar prevents said sleeves from coming within less than a predetermined distance from each other during operation by said user.
The prior art as disclosed by Mazin (US 6,823,813) shows the use of an underwater propulsion device which is comprised of a pair of lower leg mountings which support a pair of electric propulsion units, and a battery unit that is attachable to a swimmer.  Rutkowski (US 3,635,188) discloses an underwater propulsion device which is comprised of a pair of foot mounted electric propulsion units, and batteries that are attachable to a swimmer.  Rush (US 3,422,787) discloses a swimmer propulsion system which is comprised of a single electric propulsion unit with a bar for supporting the feet of a swimmer, and batteries that are attachable to a swimmer.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 1, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617